J-S26044-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

CHAZ PAGE

                        Appellant                 No. 1443 MDA 2014


                 Appeal from the PCRA Order July 14, 2014
             In the Court of Common Pleas of Dauphin County
            Criminal Division at No(s): CP-22-CR-0001047-2012
                                       CP-22-CR-0001623-2012

BEFORE: OTT, J., WECHT, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                         FILED APRIL 24, 2015

      Chaz Page appeals from an order dismissing his petition for relief

under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. § 9541 et seq. We

affirm.

      The charges against Page stem from two incidents. In 1623 CR 2012,

on January 29, 2012, Page shot Rikita Easter several times with a handgun,

requiring her to be hospitalized. Page was 17 years old at the time of the

incident and had a prior criminal history which prohibited him from legally

possessing firearms. In 1047 CR 2012, on July 26, 2011, officers searched

Page’s mother’s house and discovered several guns and drug paraphernalia.

Page was under 18 at the time and had a prior criminal history which

prohibited him from possessing firearms.
J-S26044-15



        On June 18, 2013, Page pled guilty at 1263 CR 2012 to attempted

homicide, persons not to possess firearms and possession of a firearm by a

minor.1 At 1047 CR 2012, he pled guilty to persons not to possess firearms,

possession of a firearm with altered manufacturer’s number, possession of a

firearm by a minor, and unlawful possession of drug paraphernalia. 2        On

August 26, 2013, the court sentenced Page to an aggregate term of 10-20

years’ imprisonment at 1263 CR 2012 and a concurrent term of 2-4 years’

imprisonment at 1047 CR 2012.

        Page did not file a direct appeal, opting instead to file a timely PCRA

petition on April 23, 2014. The court appointed PCRA counsel, who filed a

motion to withdraw pursuant to Commonwealth v. Turner, 544 A.2d 927

(Pa.1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa.Super.1988).

On June 16, 2014, the court granted counsel’s petition and issued a

Pa.R.Crim.P. 907 notice of intent to dismiss the PCRA petition without a

hearing.    On July 3, 2014, Page filed a pro se response to the Rule 907

notice. On July 14, 2014, the court dismissed Page’s PCRA petition without

a hearing. On August 8, 2014, Page filed a timely notice of appeal. Both

Page and the PCRA court complied with Pa.R.A.P. 1925.

        Page raises two issues in this appeal:
____________________________________________


1
    18 Pa.C.S. §§ 901, 6105, and 6110.1, respectively.
2
  18 Pa.C.S. §§ 6105, 6110.2, 6110.1, and 35 P.S. § 780-113(a)(32),
respectively.



                                           -2-
J-S26044-15



            Counsel was very ineffective for not filing motions
            that were relevant to [Page]’s case, a motion to
            dismiss the information and motion for bail
            reduction, under Rule 576(A)(4).

            [Page] was coerced by counsel into pleading open,
            under the belief that he was receiving a 5 to 10 year
            sentence, which is what counsel led him to believe,
            [because] counsel did not have a defense strategy
            for trial. The ineffectiveness of counsel led [Page] to
            get more time than counsel led him to believe.

Brief for Appellant, p. 2.

      Our standard and scope of review are well-settled:

            We review an order dismissing a petition under the
            PCRA in the light most favorable to the prevailing
            party at the PCRA level. This review is limited to the
            findings of the PCRA court and the evidence of
            record. We will not disturb a PCRA court’s ruling if it
            is supported by evidence of record and is free of
            legal error. This Court may affirm a PCRA court’s
            decision on any grounds if the record supports it. We
            grant great deference to the factual findings of the
            PCRA court and will not disturb those findings unless
            they have no support in the record. However, we
            afford no such deference to its legal conclusions.
            Further, where the petitioner raises questions of law,
            our standard of review is de novo and our scope of
            review is plenary.

                                      ***
            The Turner/Finley decisions provide the manner for
            postconviction    counsel     to   withdraw    from
            representation. The holdings of those cases mandate
            an independent review of the record by competent
            counsel before a PCRA court or appellate court can
            authorize an attorney’s withdrawal. The necessary
            independent review requires counsel to file a “no-
            merit” letter detailing the nature and extent of his
            review and list each issue the petitioner wishes to
            have examined, explaining why those issues are
            meritless. The PCRA court, or an appellate court if
                                     -3-
J-S26044-15


            the no-merit letter is filed before it, see Turner,
            supra, then must conduct its own independent
            evaluation of the record and agree with counsel that
            the petition is without merit....

            [T]his Court [has] imposed additional requirements
            on counsel that closely track the procedure for
            withdrawing on direct appeal.... [C]ounsel is required
            to contemporaneously serve upon his [or her] client
            his [or her] no-merit letter and application to
            withdraw along with a statement that if the court
            granted counsel’s withdrawal request, the client may
            proceed pro se or with a privately retained
            attorney....

Commonwealth v. Rykard, 55 A.3d 1177, 1183–84 (Pa.Super.2012)

(some citations and footnote omitted).

      Our review of the record confirms that PCRA counsel substantially

complied with the Turner/Finley procedural requirements to withdraw.

Specifically, counsel filed a detailed 10-page motion explaining why she

believed Page’s claims lacked merit.     She sent this motion to Page along

with a letter informing him of his right to retain private counsel, proceed pro

se or elect not to proceed further.    Accordingly, we will proceed with our

independent review of the questions presented to determine if counsel

correctly concluded that the issues raised had no merit.


      When a petitioner alleges ineffective assistance of counsel,


            he must prove by a preponderance of the evidence
            that his conviction or sentence resulted from
            ineffective assistance of counsel which, in the
            circumstances of the particular case, so undermined
            the truth-determining process that no reliable

                                      -4-
J-S26044-15


            adjudication of guilt or innocence could have taken
            place. We have interpreted this provision in the PCRA
            to mean that the petitioner must show: (1) that his
            claim of counsel’s ineffectiveness has merit; (2) that
            counsel had no reasonable strategic basis for his
            action or inaction; and (3) that the error of counsel
            prejudiced the petitioner - i.e., that there is a
            reasonable probability that, but for the error of
            counsel, the outcome of the proceeding would have
            been different. We presume that counsel is effective,
            and it is the burden of Appellant to show otherwise.

Commonwealth v. DuPont, 860 A.2d 525, 531 (Pa.Super.2004), appeal

denied, 889 A.2d 87 (Pa.2005), cert. denied, 547 U.S. 1129, 126 S.Ct 2029,

164 L. Ed. 2d 782 (2006) (internal citations and quotations omitted). The

petitioner bears the burden of proving all three prongs of this test.

Commonwealth v. Meadows, 787 A.2d 312, 319-320 (Pa.2001). “If an

appellant fails to prove by a preponderance of the evidence any of the[se]

prongs, the Court need not address the remaining prongs of the test.”

Commonwealth v. Fitzgerald, 979 A.2d 908, 911 (Pa.Super.2009), appeal

denied, 990 A.2d 727 (2010) (citation omitted).

      In his first argument, Page contends that counsel was ineffective for

failing to file pretrial motions to dismiss the information and to reduce bail.

Page has waived this claim for several reasons. First, he failed to raise this

argument in his Pa.R.A.P. 1925(b) statement.             Commonwealth v.

Matteson, 82 A.3d 386, 393 (Pa.2014) (capital murder defendant waived

on direct appeal challenges to sufficiency of evidence to support his burglary

and robbery convictions, where he failed to include these challenges in his


                                     -5-
J-S26044-15


statement of matters complained of on appeal).          Second, Page failed to

develop any argument on this point in his appellate brief. Commonwealth

v. Plante, 914 A.2d 916, 924 (Pa.Super.2006) (“we have repeatedly held

that failure to develop an argument with citation to, and analysis of, relevant

authority waives the issue on review”). Third, as the PCRA court correctly

observed, Page’s guilty plea operates as a waiver of all possible pretrial

defenses, such as a challenge to bail or the content of his criminal

information.    Commonwealth        v.    Eisenberg,    98 A.3d 1268,   1275

(Pa.2014) (“upon entry of a guilty plea, a defendant waives all claims and

defenses other than those sounding in the jurisdiction of the court, the

validity of the plea, and what has been termed the ‘legality’ of the sentence

imposed”).

      In his second issue on appeal, Page claims that that trial counsel’s

ineffectiveness caused him to enter an involuntary guilty plea. “Allegations

of ineffectiveness in connection with the entry of a guilty plea will serve as a

basis for relief only if the ineffectiveness caused the defendant to enter an

involuntary or unknowing plea.” Commonwealth v. Hickman, 799 A.2d
136, 141 (Pa.Super.2002) (citing Commonwealth v. Allen, 557 Pa. 135,

732 A.2d 582 (1999)). Whether a plea is voluntary “depends on whether

counsel’s advice was within the range of competence demanded of attorneys

in criminal cases.” Commonwealth v. Lynch, 820 A.2d 728, 733

(Pa.Super.2003),    appeal   denied,     835 A.2d 709    (Pa.2003)   (quoting


                                       -6-
J-S26044-15


Hickman, 799 A.2d at 141).            “[T]he law does not require that [the

defendant] be pleased with the outcome of his decision to enter a plea of

guilty: All that is required is that [his] decision to plead guilty be knowingly,

voluntarily, and intelligently made.” Commonwealth v. Willis, 68 A.3d
997, 1001 (Pa.Super.2013) (quoting Commonwealth v. Anderson, 995
A.2d 1184, 1192 (Pa.Super.2010) (alterations in original)). A guilty plea

colloquy must “affirmatively demonstrate the defendant understood what the

plea connoted and its consequences.” Id. at 1002 (quoting Commonwealth

v. Lewis, 708 A.2d 497, 501 (Pa.Super.1998)). After a defendant enters a

guilty plea, “it is presumed that he was aware of what he was doing, and the

burden    of     proving   involuntariness   is   upon   him.”   Id.    (quoting

Commonwealth v. Bedell, 954 A.2d 1209, 1212 (Pa.Super.2008)).

      Based on our review of the record, we agree with the PCRA court that

Page’s claim lacks arguable merit. The PCRA court reasoned:

               The Commonwealth reviewed the guilty plea colloquy
               with [Page].    [N.T., Sentencing 6/18/13,] p. 3.
               Further, the plea was an open plea, and the
               Commonwealth confirmed with both [Page] and [his]
               counsel that the open plea was agreed upon. N.T.,
               p. 2. The Commonwealth confirmed that [Page]
               understood the maximum sentences and asked if he
               had any question, to which [he] responded “no”.
               N.T., p. 5. The Commonwealth asked several times
               if [Page] had any questions and also asked if [he]
               was forced to sign the plea; again, [Page] responded
               “no”. N.T., p. 6. The Commonwealth explained that
               since it was an open plea, [Page] could face the
               maximum sentence in jail and the maximum fines.
               N.T., p. 5. [Page] indicated that he understood this.
               N.T., p. 5.

                                       -7-
J-S26044-15



            The Commonwealth reviewed all the charges with
            [Page] and specifically the criminal attempt[ed]
            murder charge, and [Page] pled guilty to that
            charge. N.T., p. 9. The Honorable Judge Lewis
            handled the guilty plea and addressed [Page] to
            confirm that he understood all of the questions asked
            by the Commonwealth. N.T., p. 12. Judge Lewis
            then confirmed that [Page] understood what an open
            plea was and asked if he had any questions for the
            Court, his attorney or the Commonwealth. N.T., p.
            13. [Page] indicated he had no questions. The
            Court then asked: “Are you pleading guilty
            knowingly, voluntarily of your own free choice?”
            [Page] responded “yes”. N.T., p. 13.

            It is apparent from the record that a thorough
            colloquy was done and [Page] was given multiple
            opportunities to raise his concerns. He specifically
            pled guilty to the criminal attempt[ed] murder
            charge which was explained to him thoroughly by the
            Commonwealth. He indicated he understood the
            possible sentence he faced and failed to indicate at
            the guilty plea that this was not what he had
            discussed with his attorney, despite multiple
            opportunities to do so.

Trial Court Memorandum Opinion, pp. 5-6.      We fully agree with the trial

court’s analysis.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/2015


                                    -8-